Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.135 FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT This First Amendment to the Fund Participation Agreement (the First Amendment) is made and entered into as of the 30th day of June, 2008 between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (the Company), and Pax World Funds Series Trust I (formerly Pax World Balanced Fund, Inc). (the Fund) WHEREAS, the Company and the Fund are parties to a Fund Participation Agreement dated as of August 8, 2000. WHEREAS, the parties now desire to amend the Agreement to add funds and share classes available for investment. NOW, THEREFORE, in consideration of the premises and mutual convents and promises expressed herein, the parties agree to amend the Agreement as follows: 1. By substituting the following for the Companys notice address in Section 11. Miscellaneous. (b) Notices.: To the Company: ING Life Insurance and Annuity Company One Orange Way, B3N Windsor, CT 06095-4774 Attention: Michael C. Eldredge, CFA 860-580-2591 2. By substituting the following for the Funds notice address in Section 11. Miscellaneous. (b) Notices.: To the Fund: Pax World Funds Series Trust I 30 Penhallow Street, Suite 400 Portsmouth, NH 03801 Attention: Manager, Broker/Dealer Services 603-501-7380 3. By substituting the following address in Section 11. Miscellaneous. (b) Notices.: With a copy to: Kurzman Karelsen & Frank, LLP 230 Park Avenue New York, NY 10169 Attn: Kevin J. Lake, Esq. Page 1 of 4 4. By adding Variable Annuity Account I to Schedule A. 3. By replacing Schedule B with the revised Schedule B attached hereto. IN WITNESS WHEREOF, the undersigned have executed this Amendment effective June 30, 2008. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Richard T. Mason Name: Richard Mason Title: President, ILIAC ING FINANCIAL ADVISERS, LLC By: /s/ Michael J. Pise Name: Michael J. Pise Title: V.P. Advisory Services PAX WORLD FUNDS SERIES TRUST I By: /s/ Maureen L. Conley Name: Maureen L. Conley Title: Secretary Page 2 of 4 SCHEDULE B Fees to the Company Two types of fees shall be payable to the Company, depending upon the share class of the Fund that is offered: Servicing Fees and 12b-1 Fees. 1. Service Fees . Administrative services to Contract owners and participants shall be the responsibility of the Company and shall not be the responsibility of the Fund. The Fund recognizes the Company as the sole shareholder of Fund shares issued under this Agreement, and that substantial savings will be derived in administrative expenses, such as significant reductions in postage expense and shareholder communications, by virtue of having a sole shareholder for each of the Accounts rather than multiple shareholders. In consideration of the administrative savings resulting from such arrangement, the Fund agrees to pay the Company a servicing fee at the annual rates noted in the chart below. These rates are based on the average net assets invested in the Fund through the Contracts in each calendar quarter. The Fund will make such payments to the Company within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to the Company for such quarter and such other supporting data as may reasonably be requested by the Company. 2. 12b-1 Fees . In accordance with the Funds plan pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended, the Fund will make payments to the Company at the annual rates noted in the chart below. These rates are based on the average net assets invested in the Fund through the Contracts in each calendar quarter. The Fund will make such payments to the Company within thirty (30) days after the end of each calendar quarter. Each payment will be accompanied by a statement showing the calculation of the fee payable to the Company for such quarter and such other supporting data as may reasonably be requested by the Company. Fees to be received Fund : (annual rate) : Pax World Balanced Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Balanced Fund Institutional Class Pax World Balanced Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World Growth Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Growth Fund Institutional Class Pax World Growth Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World High Yield Bond Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World High Yield Bond Fund Institutional Class 0.10% Servicing Fees Page 3 of 4 Pax World High Yield Bond Fund R Class 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World Value Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Value Fund Institutional Class Pax World Value Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World Womens Equity Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Womens Equity Fund Institutional Class Pax World International Fund Individual Investor Class 0.10% Servicing Fees 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World International Fund Institutional Class Pax World International Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World Small Cap Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Small Cap Fund Institutional Class Pax World Small Cap Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Pax World Global Green Fund Individual Investor Class 0.25 % 12b-1 Fees 0.15% Servicing Fees Pax World Global Green Fund Institutional Class Pax World Global Green Fund R Class 0.10% Servicing Fees 0.50 % 12b-1 Fees 0.125% Servicing Fees Page 4 of 4
